United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sylvia R. Johnson, for the appellant
Office of Solicitor, for the Director

Docket Nos. 09-346 & 09-2038
Issued: March 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 17, 2008 appellant, through her representative, filed a timely appeal from
the December 13, 2007 decision of the Office of Workers’ Compensation Programs denying her
claim of disability after September 20, 2005.1 On August 4, 2009 she filed a timely appeal from
a February 10, 2009 decision of the Office that denied modification of an August 8, 2002 wageearning capacity determination.2 The Board has jurisdiction over the merits of the claims.
ISSUES
The issues are: (1) whether appellant established that the August 8, 2002 wage-earning
capacity determination should be modified; and (2) whether appellant established that she had
disability after September 20, 2005 due to surgery performed on May 20, 2005.
1

The appeal was docketed as No. 09-346. The appeal was timely as it was filed within one year pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d).
2

The appeal was docketed as No. 09-2038. The appeal was timely as it was filed within 180 days of February 10,
2009 pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e).

On appeal, appellant contends that the employing establishment withdrew the modified
position on which she was rated resulting in a recurrence of disability. She also contends that the
report of the impartial medical specialist is not well rationalized.3
FACTUAL HISTORY
This case was previously before the Board.4 In a December 28, 2006 decision, the Board
found a conflict in medical opinion between Dr. Richard A. Nolan, an attending orthopedic
surgeon, and Dr. Philip Wirganowicz, a Board-certified orthopedic surgeon and Office referral
physician, as to whether appellant had disability commencing May 30, 2003.5 Appellant
contended that she was no longer able to perform the duties of her modified video technician
position upon which the Office based an August 8, 2002 wage-earning capacity determination.6
The case was remanded for referral to an impartial medical specialist to determine whether there
was a material change in the nature or extent of her accepted conditions such that modification of
the wage-earning capacity determination was warranted.
At the time of the Board’s prior decision, a separate issue was also under development by
the Office based on appellant’s claim of disability commencing May 20, 2005, when Dr. Nolan
performed surgery for an authorized right carpal tunnel revision. In an October 25, 2005
decision, an Office hearing representative found that the reports of Dr. Nolan supported
disability to June 1, 2005. In a June 15, 2006 decision, the Office accepted that the medical
evidence from Dr. Arthur M. Auerbach, an Office referral orthopedic surgeon, supported
appellant’s disability for four months following surgery. It paid wage-loss compensation
through September 20, 2005. On October 30, 2006 an Office hearing representative set aside the
June 15, 2006 decision, noting deficiencies in the reports of both Dr. Nolan and Dr. Auerbach.
She instructed the Office to obtain a supplemental opinion from Dr. Auerbach addressing
appellant’s period of disability following surgery to be followed by the opportunity for comment
from Dr. Nolan.
The Office requested that Dr. Auerbach clarify his medical opinion as to the extent and
duration of appellant’s disability following surgery on May 20, 2005. In a December 12, 2006
report, Dr. Auerbach reiterated that appellant had returned to her presurgery status by
September 20, 2005 and was not totally disabled after that date. He noted that appellant had
been working at modified duty full time as a video coding technician since her return to work on
3

At appellant’s request, the appeals were consolidated for purposes of this decision.

4

Docket No. 06-1809 (issued December 28, 2006).

5

Appellant’s occupational disease claim was accepted for bilateral carpal tunnel syndrome and de Quervain’s
disease. She was treated by Dr. Andrew J. Stein, an orthopedic surgeon, and underwent surgery on July 23, 2001 for
left carpal tunnel release and de Quervain’s tenolysis with cyst excision. Appellant underwent surgery on her right
side on October 19, 2001. She was released by Dr. Stein to return to modified duty as a video coding technician as
of January 7, 2002. Dr. Stein reviewed the position description and approved the job as suitable based on physical
limitations.
6

On August 8, 2002 the Office found that appellant’s actual earnings as a video coding technician fairly and
reasonably represented her wage-earning capacity.

2

January 7, 2002. Appellant stopped work on May 30, 2003. Thereafter, a repeat right carpal
tunnel surgery was performed on May 20, 2005. Dr. Auerbach characterized the nature of the
work appellant performed at modified duty as consisting of reading addresses into a headset
microphone, seeing, speaking, sitting or standing with occasional use of her hands. Based on his
examination, he found that she was capable of performing these activities following her surgery
as of September 20, 2005. Appellant was still precluded from reaching above shoulder level and
repetitive movements of the wrists and elbows, pushing, pulling or lifting secondary to her
accepted conditions and other diagnosed conditions. Dr. Auerbach noted that appellant’s
diabetes had accelerated and aggravated her carpal tunnel syndrome and bilateral shoulder
adhesive capsulitis, due to an overlap of diabetic polyneuropathy involving the upper extremities.
However, this did not disable appellant from returning to modified-duty work.
In an April 2, 2007 decision, the Office denied appellant’s claim of disability after
September 20, 2005 following the May 20, 2005 surgery. It found that the opinion of
Dr. Auerbach constituted the weight of medical evidence. The claims examiner noted that
Dr. Nolan had based his opinion on disability after September 20, 2005 on conditions not
accepted as employment related and that he had not responded to a March 17, 2007 letter
requesting that he comment on the opinion of Dr. Auerbach. On April 16, 2007 appellant
requested a hearing before an Office representative which took place on August 22, 2007. She
contended that she was effectively removed from the video technician position on February 4,
2005 and not offered another position. Therefore, no job was made available for appellant’s
return such that she sustained a recurrence of disability. Appellant’s representative contended
that the Office should develop the issue of whether all the conditions noted by Dr. Auerbach
were related to appellant’s work activities.7 She noted that Dr. Nolan did not provide comment
on Dr. Auerbach’s opinion.
On remand from the Board concerning modification of appellant’s wage-earning
capacity, the Office referred appellant, together with the statement of accepted facts, to
Dr. Kuleep Sidhu, a Board-certified orthopedic surgeon, for an impartial medical examination.
In a September 27, 2007 report, Dr. Sidhu briefly listed appellant’s history of medical treatment.
He noted that she complained of pain and numbness in both ring and little fingers. On
examination, Dr. Sidhu reported appellant’s height and weight, noted her neck movements were
normal, listed range of motion of her shoulders and advised that her elbows had no swelling,
Tinel’s sign was negative over the carpal tunnels and both hands had scars from prior surgery.
There was no tenderness around the radial styloid. Dr. Sidhu noted that every time he touched
the carpal tunnel area, appellant complained of too much pain so that Tinel’s sign and Phalen’s
tests could not be obtained. He diagnosed bilateral carpal tunnel syndrome, status post surgical
release; possible bilateral ulnar neuropathy; bilateral de Quervain’s disease, status post release;
and shoulder tendinitis. Dr. Sidhu stated that appellant’s accepted conditions of carpal tunnel
and de Quervain’s disease were related to her employment; however, there were no objective
signs of disability due to the conditions. He noted that appellant had subjective complaints of
pain in both hands and her shoulders. Dr. Sidhu listed that appellant had nonemployment-related
preexisting diabetes with neuropathy and that her current disability was due to this problem. He
7

Appellant was separated from the employing establishment on October 28, 2006 and subsequently received a
disability retirement.

3

noted that there were no current nerve conduction studies suggestive of recurrent carpal tunnel or
ulnar neuropathy and that no additional surgical treatment was indicated. Dr. Sidhu advised that
appellant’s surgery of May 20, 2005 should have resulted in disability of no more than two
months following the procedure. He found that appellant was capable of working as a video
recording technician and provided work restriction limitations.
In an October 18, 2007 decision, the Office denied modification of the 2002 wageearning capacity determination. It found that the medical evidence from Dr. Sidhu did not
support a material change in the nature of her accepted conditions commencing May 30, 2003.
Appellant requested a review of the written record.
In a December 13, 2007 decision, an Office hearing representative found that appellant
was not entitled to compensation after September 20, 2005. She noted that the addendum report
of Dr. Auerbach established that appellant was capable of returning to work as a full-time video
voice technician within her work limitations. Moreover, Dr. Nolan had not responded to the
Office’s request that he provide comment if he disagreed. The hearing representative also noted
that Dr. Sidhu found that appellant had the capacity to return to work as a video technician at
modified duty after two months of disability.8
In a January 10, 2008 decision, an Office hearing representative set aside the October 18,
2007 decision denying modification of the 2002 wage-earning capacity determination. He found
that the report of Dr. Sidhu was not sufficient to resolve the conflict in medical opinion.
Dr. Sidhu did not review testimony provided by Dr. Nolan at a May 12, 2005 hearing or
adequately address the issue of whether there was a material change in her condition beginning
May 20, 2003 which disabled her from continuing modified duty.
On April 10, 2008 the Office requested that Dr. Sidhu provide a supplemental report
addressing whether Dr. Nolan’s 2005 testimony altered his opinion. In an April 21, 2008
response, Dr. Sidhu noted that Dr. Nolan related that appellant’s prior surgery was not successful
because it was done through a smaller incision and tenosynovectomy of the flexor tendons and
neurolysis of the nerve could not be performed. Dr. Sidhu stated that not every patient required
tenosynovectomy and it was rarely needed in patients who did not have rheumatoid arthritis.
Dr. Sidhu was not convinced by Dr. Nolan’s description of appellant as being short in stature
with chubby hands as an individual most likely to develop swelling of the hands. He stated that
working at a sedentary job, especially video recording, would not have that problem. Dr. Sidhu
stated that the additional record materials did not establish a change in the nature or extent of
appellant’s work-related disability. At the time of his evaluation, he found that she was able to
work as a video recording technician and that her job did not change or aggravate her condition.
In a May 12, 2008 decision, the Office denied modification of the 2002 wage-earning
capacity determination. The claims examiner found that the additional progress notes from
Dr. Nolan reiterated the physician’s opinion that appellant was permanently and totally disabled.

8

The hearing representative’s decision referred to Dr. Sidhu as an impartial medical specialist. The Board notes,
however, that Dr. Sidhu was not selected as an impartial medical specialist on the issue of appellant’s disability
following the May 20, 2005 surgery.

4

The reports of Dr. Sidhu, the impartial medical specialist, were found to constitute the weight of
medical opinion.
On May 29, 2008 appellant requested a hearing before an Office hearing representative
which was held on October 29, 2008. At the hearing, Dr. Nolan appeared and expressed
disagreement with the reports of Dr. Sidhu. He noted that the medical reports from Dr. Sidhu
were not thorough in presenting findings on examination of appellant. Moreover, the medical
restrictions recommended by Dr. Sidhu were not clear, as he did not fill out that portion of the
work restriction evaluation stating that appellant could work eight hours a day. The form
otherwise listed four-hour work restrictions on reaching above the shoulder, repetitive
movements of the wrists or elbows, and pushing, pulling and lifting up to 10 pounds. Dr. Nolan
stated that appellant had experienced some relief of her right carpal tunnel condition following
surgery on May 20, 2005; however, the condition had come back and that she remained
unemployable. He stated that the manner in which she sat to perform her duties as a video voice
technician had aggravated her shoulder condition.
In a February 10, 2009 decision, the Office hearing representative affirmed the denial of
modification of the 2002 wage-earning capacity.
LEGAL PRECEDENT -- ISSUE 1
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was erroneous. The burden of proof is on the party
attempting to show that modification of the wage-earning capacity determination is warranted.9
Compensation that is based on a wage-earning capacity determination remains undisturbed until
properly modified.10 The Office’s procedure manual provides that if a formal loss of wageearning capacity decision has been issued, the rating should be left in place unless the claimant
requests resumption of compensation for total wage loss.11
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 It is well established that, when
a case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on proper factual and
medical background must be given special weight.13 When an impartial specialist is unable to
9

See Harley Sims, Jr., 56 ECAB 320 (2005); David L. Scott, 55 ECAB 330 (2004).

10

D.S., 58 ECAB 392 (2007).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
12

5 U.S.C. § 8123(a); see E.H., 60 ECAB ___ (Docket No. 08-1862, issued July 8, 2009).

13

L.S., 60 ECAB ___ (Docket No. 08-1270, issued July 2, 2009); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

clarify or elaborate on his original report or if the supplemental report is also lacking in rationale,
the Office must submit the case to a second impartial medical specialist for the purpose of
obtaining a rationalized medical opinion on the issue giving rise to the conflict.14
ANALYSIS -- ISSUE 1
In the prior appeal, the Board found a conflict in medical opinion between Dr. Nolan for
appellant and Dr. Wirganowicz, an Office referral physician, as to whether there was a material
change in appellant’s accepted conditions as of May 30, 2003 that warranted modification of the
2002 wage-earning capacity determination. The case was remanded for referral to an impartial
medical specialist. The Office referred appellant to Dr. Sidhu, a Board-certified orthopedic
surgeon. The Board finds, however, that the reports of Dr. Sidhu are not sufficient to resolve the
conflict in medical opinion.
The September 27, 2007 report of Dr. Sidhu provided only a cursory review of
appellant’s past medical history and findings from examination. With regard to the issue he was
asked to address, Dr. Sidhu did not clearly speak to appellant’s condition as of May 30, 2003,
when she stopped work and submitted a claim for wage-loss compensation. Dr. Sidhu failed to
address the medical evidence contemporaneous to this period, stating: “Period of total disability
ended a long time ago. I feel that her last surgery on May 20, 2005 and disability should have
ended no more than two months following the procedure.” The question of appellant’s disability
due to surgery in 2005 was not the issue on which the Board remanded this case for referral to an
impartial specialist. Dr. Sidhu provided only brief responses to other questions asked by the
Office. On January 10, 2008 the Office hearing representative found other deficiencies in the
report of Dr. Sidhu as the impartial specialist omitted any discussion of the opinions of Dr. Nolan
or Dr. Wirganowicz on which the conflict in medical opinion was found. He noted the failure of
Dr. Sidhu to address whether the medical evidence established a material change in appellant’s
condition in 2003.
In the April 21, 2008 supplemental report, Dr. Sidhu provided two paragraphs, briefly
critiquing the opinion of Dr. Nolan and as reiteration of his opinion: “I do NOT feel that there is
any change in the nature and extent of her work-related disability.” Again, he provided only a
minimal response to the question certified to him and failed to address the medical evidence
contemporaneous to appellant’s claim in 2003.15 The Board finds that Dr. Sidhu’s reports are
not sufficient to resolve the conflict in medical opinion on the issue of whether appellant
established that her accepted conditions had materially changed in 2003 such that modification
of the 2002 wage-earning capacity was warranted. Dr. Sidhu’s use of all capitals in a one

14

See Nancy Keenan, 56 ECAB 687 (2005).

15

Although the file contains document captioned questions to the referee physician, the record does not contain a
list of the specific questions asked of Dr. Sidhu. The referral materials from the Office also state: “We also have a
conflict on the issue of the extend [sic] and duration of your disability status from the May 20, 2005 right carpal
tunnel syndrome procedure….”

6

sentence response negating the question on which the conflict was found is not persuasive.16 The
Office properly sought clarification from the impartial specialist; however, his supplemental
report does not cure the deficiencies contained in the original report. The opinion of Dr. Sidhu is
not entitled to the special weight of the medical evidence. The case will be remanded to the
Office for referral to another impartial medical specialist.
LEGAL PRECEDENT -- ISSUE 2
Whether a particular injury causes disability for work and the duration of such disability
are medical questions that must be resolved by the preponderance of the probative and reliable
medical evidence of record. The Board will not require the Office to pay compensation for
disability in the absence of medical opinion directly addressing the specific periods for which
compensation is claimed.17 The Office may accept a limited period of employment-related
disability without modifying an existing wage-earning capacity determination.18
ANALYSIS -- ISSUE 2
Appellant underwent surgery on May 20, 2005 and claimed that she was disabled after
that date from returning to modified duty. The Office paid wage-loss compensation through
September 20, 2005 based on the opinion of Dr. Auerbach, a second opinion referral physician,
who found that appellant’s disability related to the revision right carpal tunnel surgery would
extend no more than four months. It sought clarification of the physician’s opinion and, in a
December 12, 2006 report, he reiterated that appellant had returned to her pre-surgical status by
September 20, 2005 and was not totally disabled after that date. Dr. Auerbach noted that
appellant worked at modified duty full-time as a video coding technician upon her return to work
on January 7, 2002 and had stopped work by May 30, 2003. Thereafter, the repeat right carpal
tunnel surgery was performed on May 20, 2005. The work appellant had performed at modified
duty consisted of reading addresses into a headset microphone, seeing, speaking, sitting or
standing with occasional use of her hands. Based on his examination, Dr. Sidhu found that she
was capable or returning to such employment activities as of September 20, 2005. He noted that
she was precluded from reaching above shoulder level and from repetitive movements of the
wrists and elbows, pushing, pulling or lifting secondary to her accepted conditions and other
diagnosed medical conditions. Dr. Sidhu found that appellant’s diabetes had accelerated and
aggravated her carpal tunnel syndrome and bilateral shoulder adhesive capsulitis, due to an
overlap of diabetic polyneuropathy involving the upper extremities.
Dr. Nolan, appellant’s attending physician, found that she was disabled from returning to
modified duty due to residuals of her accepted conditions. He advised that she continued to be
disabled, in part, due to residuals of her left carpal tunnel syndrome for which further surgery
16

The opportunity for and thoroughness of examination, the accuracy and completeness of the physician’s
knowledge of the facts and medical history, the care of analysis manifested and medical rationale expressed in
support of the physician’s opinion are all factors that determine the weight to be given. See John D. Jackson, 55
ECAB 465 (2004).
17

See Amelia S. Jefferson, 57 ECAB 183 (2005).

18

See Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

7

was necessary. Dr. Nolan disagreed that her shoulder conditions were due to her diabetes,
stating that the posture of the work she performed at modified duty had contributed to her
disability for work. He recorded a 16-year history of repetitive heavy lifting and other work
activities prior to the video voice technician position work in 2001 that he also found had
aggravated her shoulder condition and cervical complaints.19 Dr. Nolan’s testimony at two
hearings before the Office provided an explanation for his opinion that appellant would be
unable to return to work as a video voice technician as it was incompatible with her physical
condition.
The Board finds that there is a conflict in medical opinion between Dr. Nolan and
Dr. Auerbach as to the extent of appellant’s disability following the 2005 revision surgery.
Dr. Auerbach stated that the period of disability was four months, following which time
appellant had the capacity to return to video voice modified duty she had been performing. He
noted that residuals of her accepted conditions did not preclude her return to work. Dr. Nolan
advised that appellant remained disabled. He disagreed to the extent that her diabetes condition
had caused or contributed to her shoulder tendinitis and impingement and opined that her work
history and modified-duty position had further aggravated her accepted carpal tunnel syndrome
resulting in her permanent disability for work. The case will be remanded to the Office to obtain
an impartial medical opinion on this aspect of the case.
The Board notes that appellant’s representative has contended that the Office must take
all of appellant’s physical conditions into consideration to establish that her modified duty was
“suitable.” This is not the standard, however, in consideration of wage-earning capacity. Those
physical ailments that preexisted the accepted condition are to be taken into consideration.
Physical conditions subsequent to and unrelated to the accepted conditions are excluded from
consideration.20 It is only when the Office attempts to terminate compensation under section
8106(c) that it must consider preexisting and subsequently acquired conditions in the evaluation
of the suitability of an offered position.21 In this case, appellant is seeking modification of the
2002 wage-earning capacity determination. Only her conditions accepted by the Office or
preexisting the 2002 determination are relevant. It is up to the medical examiners to determine
the relevance of appellant’s preexisting diabetic condition to her accepted conditions or whether
it contributed to a material change such that she became totally disabled as of May 30, 2003.
It is also contended that the employing establishment withdrew appellant’s modified duty
in February 2005 such that she sustained total disability prior to her surgery of May 20, 2005.
The evidence of record reflects that, following her surgeries in 2001, appellant was found by
Dr. Stein as capable of performing the video voice technician position full time within prescribed
work restrictions. The record reflects that she returned to work on January 7, 2002. Dr. Stein
19

The Board notes that the employing establishment disputed the history of employment activities described by
Dr. Nolan. On August 11, 2003 the employing establishment noted that appellant was attempting to have her
shoulder conditions accepted as part of her original claim. Records were submitted noting that appellant had not
carried or delivered mail since November 1991 and was removed from delivery based on a high motor vehicle
accident rate in 1992.
20

See Lee A. Dent, 54 ECAB 704 (2003).

21

See Richard P. Cortes, 56 ECAB 200 (2004).

8

and Dr. Schmitz reported that, while appellant had complaints related to her diabetes and
hereditary osteochondromas, she was capable of continuing in her modified employment.
Dr. Nolan initially noted that her work as a video voice coding technician should consist of two
hours on and two hours off. Appellant subsequently submitted her claim for wage-loss
commencing May 30, 2003.
The record reflects that modified duty remained available for appellant after that date,
when the issue of whether the 2002 wage-earning capacity determination should be modified
first arose. As discussed, the conflict in medical opinion on this issue is unresolved. On
November 10, 2004 the employing establishment advised appellant that in light of the extended
period of time off work, her original pay location in Fremont would be responsible for
processing all paperwork regarding her claim. On January 26, 2005 the employing establishment
advised that the video coding room would be closed effective February 4, 2005 and that all
limited-duty employees currently working in the room would be given new job offers based on
current medical documentation. Other career employees would become unassigned clerks.
Appellant’s representative contends that this action gave rise to a compensable recurrence of
disability as of that date. The Board does not agree.
As noted, once a wage-earning capacity has been determined, it remains in effect unless
the party seeking modification establishes one of the three criteria for modifying the
determination. In this case, appellant has contended that there was a material change in the
nature and extent of her employment-related condition. Appellant’s representative relies on the
standard pertaining to establishing a recurrence of disability in situations in which there has been
no wage-earning capacity determination.22 Under the Office’s procedure manual, however, the
withdrawal of light duty after a wage-earning capacity is in place does not constitute a recurrence
of disability.23
The evidence of record reflects that, upon the closing of the video coding room on
February 4, 2005, the employing establishment advised that all limited-duty employees would be
assigned modified work within their existing physical restrictions. An Office hearing
representative previously noted that appellant never contacted the employing establishment to
ascertain what her job offer or new work assignment would be. Indeed, she has contended that
she remains totally disabled after surgery on May 20, 2005. Whether the employing
establishment identified another specific position is not the question. The issue is appellant’s
ability to earn the wages determined under the 2002 wage-earning capacity decision. As noted in
Robert A. Flint,24 the word “disability” is used in several sections of the Act. With the exception
of certain sections where the statutory context or the legislative history clearly shows that a
different meaning was intended, the word as used in the Act means “[i]ncapacity because of
injury in employment to earn wages which the employee was receiving,”25 In this case at the
22

See Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

23

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.12 (May 1997). See 20 C.F.R. § 10.509(a).
24

57 ECAB 369 (2006).

25

Id. at 374.

9

time of her claimed disability. The withdrawal of the modified video coding work on
February 4, 2005 did not give rise to a recurrence of disability.26
CONCLUSION
The Board finds that the issue of whether the 2002 wage-earning capacity should be
modified is not in posture due to an unresolved conflict of medical opinion. Similarly, the
medical evidence regarding the extent of disability related to appellant’s surgery on May 20,
2005 is in conflict.
ORDER
IT IS HEREBY ORDERED THAT the February 10, 2009 and December 13, 2007
decisions of the Office of Workers’ Compensation Programs be set aside. The case is remanded
to the Office for further action in conformance with this decision.
Issued: March 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

26

See K.R., 60 ECAB ___ (Docket No. 09-28, issued September 16, 2009). See also Hubert Jones, Jr., 57 ECAB
467 (2006).

10

